DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance:
The prior art taken alone or in combination failed to teach or suggest :
“generating by a processing server a debit data value which includes at least an account identifier, a payee address and a debit amount, publishing the generated debit value to a third blockchain related to account debits, generating, by the processor of the processing server, an updated balance data value, the updated data balance value including at least the account identifier and an updated balance, the updated balance being based on the current balance, the credit amount included in the two or more credit values, and the debit amount, and publishing, by the processing server, the generated updated balance data value to the first blockchain, in response to a debit request by a receiver of the processing sever  ” as recited in independent claims 1 and 9.

The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible.  The claim as a whole effects an improvement to another technology or technical field.  These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application. 



The prior art found below taken alone or in combination are deemed relevant to the instant claimed invention but failed to teach or disclose the above noted limitations.  
McDonald et al. (US 2018/0101906) disclose a system and method for receiving a request to change the state of an asset associated with an address and validating the request in the case where changing the state of the asset complies with a  set of rules and for transmitting information responsive to the request to a distributed network of peer processors for recording a change in the state of the asset in a distributed ledger in the case where a secure element validates the request. 

Frolov et al (US Pat. No. 9,747,586) disclose a system and method for creating and managing one or more wallets of electronic currency.  The system also comprises an issuance center to carry out centralized issuance of the electronic currency and its controlled release into circulation in a settlement network.  




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZY POINVIL whose telephone number is (571)272-6797.  The examiner can normally be reached on M-Th 7:00AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
 


/FP/
/FRANTZY POINVIL/Primary Examiner, Art Unit 3691                                                                                                                                                                                                        

 March 15, 2021